Case: 11-15655     Date Filed: 02/26/2013   Page: 1 of 3

                                                             [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 11-15655
                             Non-Argument Calendar
                           ________________________

                    D.C. Docket No. 8:11-cv-00890-JDW-AEP


JOHN EVERETT PETTWAY,

                                                                Plaintiff-Appellant,

                                          versus

BERNIE MCCABE,
State Attorney, Sixth Judicial Circuit,
Pasco County, Florida,

                                                               Defendant-Appellee.

                         ___________________________

                    Appeal from the United States District Court
                         for the Middle District of Florida
                        ____________________________

                                 (February 26, 2013)

Before WILSON, JORDAN, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 11-15655    Date Filed: 02/26/2013   Page: 2 of 3

      John Pettway, a state prisoner proceeding pro se, appeals the district court’s

sua sponte dismissal of his civil rights complaint filed pursuant to 42 U.S.C. §

1983. Mr. Pettway alleged in his complaint that Bernie McCabe, State Attorney for

Florida’s Sixth Judicial Circuit, violated his constitutional rights by refusing to

conduct DNA testing on certain evidence from the scene of the crime for which he

was convicted. On appeal, Mr. Pettway contends that the district court erred in

concluding that his complaint was time-barred and failed to state a claim. Mr.

Pettway also argues that the district court erred in denying his motion for

reconsideration. We disagree, and affirm.

      We review a district court’s interpretation and application of the statute of

limitations de novo. See Baker v. Birmingham Bd. of Educ., 531 F.3d 1336, 1337

(11th Cir. 2008). Dismissal is appropriate if the face of the complaint indicates

beyond a doubt that the action is time-barred. See Hughes v. Lott, 350 F.3d 1157,

1163 (11th Cir. 2003). Mr. Pettway’s § 1983 complaint is subject to Florida’s four-

year statute of limitations for personal injury actions, which begins to run at “the

end of the state litigation in which [Mr. Pettway] unsuccessfully sought access to

the evidence.” Van Poyck v. McCollum, 646 F.3d 865, 867 (11th Cir. 2011).

      In 2005, Mr. Pettway filed a state-court motion pursuant to Florida Rule of

Criminal Procedure 3.853 to access DNA evidence. The Florida appellate court

affirmed the denial of that motion, and the U.S. Supreme Court denied certiorari in


                                         2
              Case: 11-15655     Date Filed: 02/26/2013    Page: 3 of 3

October 2006. See Pettway v. Florida, 926 So. 2d 1283 (Fla. 2d DCA) (mem.),

cert. denied, 549 U.S. 892 (2006) (mem.). Consequently, the statute of limitations

began to run no later than October 2006 (the end of the state court litigation), and

Mr. Pettway had until October 2010 to file his § 1983 claim. Because he did not

file suit until April 2011, the district court did not err in concluding that his claim

was time-barred. In light of this conclusion, we do not address Mr. Pettway’s

substantive arguments.

      The district court also did not err in denying Mr. Pettway’s motion to

reconsider. “The only grounds for granting [a Rule 59] motion are newly-

discovered evidence or manifest errors of law or fact.” Arthur v. King, 500 F.3d

1335, 1343 (11th Cir. 2007) (alteration in original). On appeal, Mr. Pettway argues

that the statute of limitations did not begin to run until the Supreme Court decided

Skinner v. Switzer, 131 S. Ct. 1289, 1298–99 (2011), which held that DNA-access

cases were cognizable under § 1983. His argument might have merit had we not

allowed these claims prior to Skinner. On the contrary, this circuit was among the

few that allowed DNA-access claims under § 1983 prior to Skinner. See id. at

1293. Skinner merely reaffirmed a right that existed in this circuit since 2002. See

Bradley v. Pryor, 305 F.3d 1287, 1290–91 (11th Cir. 2002). We therefore reject

Mr. Pettway’s argument, and conclude that the statute of limitations bars his claim.

      AFFIRMED.


                                          3